Citation Nr: 1735259	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-30 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted before a final decision may be reached.  

Specifically, a VA examination is needed.  The Veteran maintains that he snored during service, which was the initial manifestation of his sleep apnea.  He submitted four statements from witnesses who observed that he first started snoring during service.  In the most detailed statement, a Leading Petty Officer explained that he assigned the Veteran a bunk in the middle of the compartment, but several other sailors complained that he snored so loud they could not sleep.  Those sailors were also concerned for him because he would stop breathing while sleeping.  The Leading Petty Officer also noted that the Veteran would frequently complain of being more tired and seemed to have insomnia frequently.  

These witness statements tend to indicate that the Veteran's sleep apnea may have arisen during service because the symptoms of sleep apnea are commonly known to a lay person and are easily observable.  Thus, a VA examination is warranted based on this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to address his sleep apnea.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following question: 

Is it at least as likely as not (i.e., at least equally probable) that the Veteran's sleep apnea had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering this question, the examiner is asked to consider the statements from the Veteran and four witnesses indicating that symptoms, such as snoring loudly, stopped breathing, and feeling tired, started during service.  The examiner is asked to explain why these statements make it more or less likely that his sleep apnea started during service.  If indicated, it should be explained whether there is a **medical** reason to believe that the lay recollections of his symptoms during and after service may be inaccurate or not medically supported.  

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your conclusions, and (2) explain how that evidence justifies your conclusions.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



